Citation Nr: 0711231	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
interstitial cystitis with history of prostatitis, on appeal 
from the initial award of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel






INTRODUCTION

The veteran had active service from October 1992 to August 
2000.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which granted service connection for 
interstitial cystitis with history of prostatitis and awarded 
an initial evaluation of 40 percent effective August 16, 
2000, the day following the veteran's separation from 
service.

The case was previously before the Board in February 2006, 
when it was remanded.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

The veteran's interstitial cystitis with history of 
prostatitis has not required the use of an appliance or the 
wearing of absorbent materials during the time from the 
effective date of service connection to the present.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
40 percent for interstitial cystitis with history of 
prostatitis have not been met at any time from the effective 
date of service connection to the present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 
4.115b, Diagnostic Code 7512-7527 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran's claim for a higher initial rating is a down 
stream element of a previously substantiated claim; 
consequently the notice requirements of the VCAA do not apply 
to this case.  Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); VAOPGCPREC 8-2003.

VA has obtained all evidence of which it had notice and 
authorization to obtain, except where the putative source of 
certain evidence did not respond.  VA notified the veteran in 
a February 2004 letter and a May 2005 supplemental statement 
of the case (SSOC) of the actions taken to obtain the 
evidence.  38 C.F.R. § 3.159(e) (2006).  VA has examined the 
veteran.  No additional medical opinion is necessary to 
decide the claim.  VA has discharged its duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The veteran's service-connected interstitial cystitis with 
history of prostatitis is currently rated as voiding 
dysfunction.  A 40 percent rating requires "the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day," and a 60 percent rating requires "the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day."  38 C.F.R. § 4.115a 
(2006).

The RO has applied Diagnostic Code 7527-7512, 38 C.F.R. 
§ 4.115b (2006), which represents prostatitis rated according 
to the criteria for interstitial cystitis.  See 38 C.F.R. 
§ 4.27 (2006) (selection of diagnostic codes).  The veteran's 
disability cannot be rated under any other diagnostic code or 
set of criteria for rating genitourinary disorders than 
voiding dysfunction, because no other criteria that provides 
for a rating greater than 40 percent reasonably apply to the 
pathology of interstitial cystitis with history of 
prostatitis.  See generally 38 C.F.R. § 4.115b (2006).

None of the evidence of record shows that the veteran meets 
or nearly approximates the criteria for a rating greater than 
40 percent for interstitial cystitis with history of 
prostatitis.  The Army Medical Evaluation Board report of 
June 2000 specifically reported the veteran's frequency and 
degree of incontinence, showing he did not then meet the 
criteria for a 60 percent rating under the VA criteria for 
voiding dysfunction.  Specifically, it was noted that the 
veteran had some incontinence approximately two to three 
times a week and did not require the use of any absorbent 
materials.

VA compensation examinations of November 2000, May 2003, and 
January 2005 also show that the veteran meets none of the 
criteria for a 60 percent rating.  In November 2000, the 
veteran reported that he did not wear a pad or see any need 
to do so.  In May 2003, he complained of urinary frequency 
and urgency, but stated that he rarely had an accident.  In 
January 2005, the veteran reported some increase in leakage 
of urine, but again stated that he did not wear a pad.  

The extensive VA and private outpatient records from May 2001 
to February 2006 likewise show none of the criteria for a 
higher rating.  On only one occasion in January 2003, the 
veteran had difficulty urinating and was offered a catheter; 
however, he refused.

The veteran has argued that he suffers pain attributable to 
his interstitial cystitis with history of prostatitis, or 
more specifically, from complications of the surgical 
placement and subsequent removal of a sacral nerve stimulator 
as treatment for suprapubic and voiding pain associated with 
interstitial cystitis.  His representative argued in a 
statement of accredited representative dated in January 2003 
that he should have a separate rating for this aspect of his 
disability.  The veteran has been noted to have chronic 
lumbosacral pain related to interstitial cystitis.  See VA 
outpatient treatment record, dated October 4, 2005.  The RO 
granted service connection for chronic lumbosacral strain 
with degenerative joint disease (claimed as back pain, 
paraspinal muscular spasms, sacroiliac pain and hip and leg 
pain) and for a scar from neurostimulator surgery in August 
2003, and the veteran did not appeal the ratings assigned for 
these disabilities.  Further, these disabilities as rated 
include the symptoms, i.e., pain, the veteran seeks to have 
rated as part of his interstitial cystitis with history of 
prostatitis.   VA may not pay compensation for the same 
symptoms or disabilities under two or more diagnoses.  
38 C.F.R. § 4.14 (2006).  

In sum, the preponderance of the evidence is against awarding 
a rating greater than 40 percent for any period from the 
effective date of service connection to the present.  
38 C.F.R. § 4.115b, Diagnostic Code 7527-5212 (2006).

Regulation provides for extraschedular rating for exceptional 
case where the schedular evaluations are found to be 
inadequate, upon a finding by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

The veteran has not had frequent hospitalization as a result 
of his service-connected interstitial cystitis with history 
of prostatitis.  He has alleged interference with his 
employment, reporting three months of unemployment in his 
November 2001 notice of disagreement.  One employer reported 
in February 2004 that the veteran quit a job on May 8, 2003, 
but the employer did not report why.  On May 15, 2003, the 
veteran told a VA compensation examiner that he was working, 
with loss of work amounting to two or three weeks over the 
past month during periods when he was having medical studies 
or doctor visits.  Another reported in February 2004 that the 
veteran worked for a month, from August to September 2003 and 
quit for medical reasons, but the employer did not identify 
the medical condition.  The veteran applied for Social 
Security Administration benefits in October 2003 reporting he 
became unable to work on September 28, 2003.  The SSA records 
show the SSA found the veteran able to work according to SSA 
criteria, but they are uninformative whether or to what 
extent interstitial cystitis with history of prostatitis 
caused a "marked interference with employment" for VA 
purposes.

Outpatient treatment records show nearly continuous 
employment since separation from service.  In July 2003, the 
veteran told a VA psychiatric clinician that he was working 
50 to 60 hours a week for an employer who did not respond to 
VA's inquiry about the veteran's employment.  See Duty to 
Notify and to Assist, supra.  The veteran reported to 
outpatient clinicians in February and June 2005 and in 
February 2006 that he was working.  The available evidence 
does not show marked interference with employment.  The 
veteran's case does not warrant submission for extraschedular 
consideration.


ORDER

An initial rating greater than 40 percent for interstitial 
cystitis with history of prostatitis is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


